Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 10/20/20.  Claims 1, 7, 10-13, 17, 18, 20-27 are pending.
	The Substitute Specification and Abstract of the Disclosure filed 10/20/20 are entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 1, last line, delete “0.5 < 1-x ≤ 1” and replace with –-wherein 0.5 < 1-x < 1.0, and wherein 0 < x < 0.5--.

In claim 10, last line, delete “0.5 < 1-x-y ≤ 1 and 0 ≤ z ≤ 1” and replace with –-wherein 0.5 < 1-x-y < 1.0, and wherein 0 ≤ z ≤ 1--.


13, last line, delete “0.5 < 1-x ≤ 1 and 0 ≤ z ≤ 1” and replace with –-wherein 0.5 < 1-x < 1.0, and wherein 0 < x < 0.5, and wherein 0 ≤ z ≤ 1--.

Cancel dependent claim 21.

	In claim 23, last line, delete “0 < 1-x ≤ 1” and replace with –-wherein 0.5 < 1-x < 1.0, and wherein 0 < x < 0.5--.

In claim 25, last line, delete “0 < 1-x-y ≤ 1 and 0 ≤ z ≤ 1” and replace with –-wherein 0.5 < 1-x-y < 1.0, and wherein 0 ≤ z ≤ 1--.

Authorization for this examiner’s amendment was given in an interview with Michael McIntyre on 01/13/21.
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected claims 13, 17, 18, 20 are examined/rejoined.
The pending provisional ODP rejection over copending 16/677,857 is withdrawn in this application.  See MPEP 804(I)(B)(1)(b)(i).
The instant claims are allowed for the reasons set forth in the remarks filed 10/20/20.  Specifically, neither Yi et al or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
January 13, 2021